[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: HEARING IN DAMAGES
The defendant, Grace Belanger, awaits sentencing for wrongfully taking money belonging to the plaintiff over a two year period. She and her defendant corporation made and negotiated unauthorized checks belonging to the plaintiff in the amount of $93,402.11.
As a result the plaintiff had to borrow funds to cover his losses and he has incurred an interest expense of $4,135.64. Additionally, he incurred accounting expenses of $1,507.50.
Prejudgment interest at 10% under § 37-3a on $93,402.11 from November 27, 2000 (the date of the last check) to August 26, 2002 (the date of the hearing) totals $16,407.99.
As a result of the theft the plaintiff has been damaged in the amount of the four sums noted above or $115,453.24. When treble damages are awarded pursuant to C.G.S. § 52-564, the plaintiffs damages total $346,345.72. Attorney's fees are awarded in the amount of $7,087.50.
Because the court has awarded treble damages for the theft the court has not awarded punitive damages under CUTPA (C.G.S. § 42-110g (a). Judgment is entered in favor of the plaintiff in the amount of $353,447.22.
  ___________________, J. Potter, J.
CT Page 11297